DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figures 1-7, claims 1-8 and 14-18 in the reply filed on 4/19/2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, last paragraph: “an automobile plant pot comprises a base the comprising an a reservoir” should read –an automobile plant pot comprises a base comprising a reservoir-.
Page 2, line 1: “In still of embodiments of the present application” examiner believes the applicant means –In all embodiments of the present application-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190054759 A1) in view of Brutsche et al. (US 20050086863 A1).
Regarding claim 1, Chen teaches a plant pot apparatus (Paragraphs [0006]-[0007]) that could be configured for use in an automobile, comprising: 
a base, the base comprising a first connector (Figures 1-3, Paragraph [0020]-[0021] base comprises: water tray 30 and storage tray 40, connector = positioning protrusion 35); 
a planter (Figures 1-3, Paragraph [0020]; plant pot 10), the planter comprising: 

and a second connector, wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base (Figures 1-3, Paragraph [0027]; second connector = drain hole 11 for insertion of the positioning protrusion 35).
	Chen does not teach a collection saucer arranged below the soil compartment and comprising an open reservoir, wherein the soil compartment comprises an opening in communication with the reservoir.
	Brutsche teaches a collection saucer arranged below the soil compartment (Figures 1A and 1B, Paragraph [0036]; flower pot 120, tray 130) and comprising an open reservoir (can see in Figures 1A and 1B that tray 130 has open reservoir), wherein the soil compartment comprises an opening in communication with the reservoir (Paragraph [0036]; drain hole 128).
	It would have been for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated a collection tray as taught by Brutsche to provide a designated collection area in order to avoid water/soil from spilling out into the car and surrounding area.
Regarding claim 2, Chen as modified above teaches wherein the base comprises a first tapered sidewall (Chen: Figure 3, Paragraph [0021], lateral wall 31 of base slightly tapered), and combined with the teachings above of Brutsche, the collection saucer comprises a second tapered sidewall (Brutsche: Figures 1A and 1B; can see that tray 130 has tapered sidewall), and when combined with the base tapered wall taught by Chen and the saucer tapered wall taught by Brutsche, the surfaces of the first and the second tapered sidewalls are substantially coplanar.
Regarding claim 3, the modified reference teaches the limitations of the collection saucer from claim 1 and further Brutsche teaches wherein the soil compartment and the collection saucer are integrally formed (Abstract; tray may be incorporated integrally with a flower pot).
It would have been obvious for a person having ordinary skill in the before the effective filing date to integrally form the planter and collection saucer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 4, because the limitation “wherein the base and planter are adapted to fit into a cupholder of an automobile” is an intended use of the plant pot, Chen as modified above teaches this as the pot and base taught by Chen could be sized and configured to fit into a cupholder. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been an obvious matter of design choice to adjust the size of Chen’s planter pot and base apparatus to be capable of fitting in an automobile cupholder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Chen as modified above teaches wherein the base comprises a storage compartment with an opening exposed when the planter is removed from the base (Figure 1, Paragraph [0021]; catchment basin 33 and storage space 34, Fig 1 shows catchment basin 33 with opening exposed when pot 10 is removed).
Regarding claim 7, Chen as modified above teaches wherein the base comprises a column extending through the storage compartment, where the first connector is provided at a top of the column (Figures 1-3, Paragraph [0021]; positioning protrusion 35, top of 35 is connected to drain hole 11 on pot 10).
Regarding claim 14, Chen teaches a plant pot apparatus (Paragraphs [0006]-[0007]) that could be configured for use in an automobile, comprising: 
a base, the base comprising a first connector (Figures 1-3, Paragraph [0020]-[0021] base comprises: water tray 30 and storage tray 40, connector = positioning protrusion 35); 
a planter (Figures 1-3, Paragraph [0020]; plant pot 10),  the planter comprising: 
a soil compartment (Figures 1-3; inside of plant pot 10 accommodates plant and soil);  
and a second connector, wherein the first connector and the second connector are adapted to interconnect so as to fix the planter to the base (Figures 1-3, Paragraph [0027]; second connector = drain hole 11 for insertion of the positioning protrusion 35); 
wherein the base comprises a first tapered sidewall (Figure 3, Paragraph [0021], lateral wall 31 of base slightly tapered), 
and because the limitation “wherein the base and planter are adapted to fit into a cupholder of an automobile” is an intended use of the plant pot, Chen as modified above teaches this as the pot and base taught by Chen could be sized and configured to fit into a cupholder. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been an obvious matter of design choice to adjust the size of Chen’s planter pot and base apparatus to be capable of fitting in an automobile cupholder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Chen does not teach a collection saucer arranged below the soil compartment and comprising an open reservoir, wherein the soil compartment comprises an opening in communication with the reservoir; and the collection saucer comprises a second tapered sidewall, and surfaces of the first and the second tapered sidewalls are substantially coplanar; wherein the soil compartment and the collection saucer are integrally formed;
Brutsche teaches: 
a collection saucer arranged below the soil compartment (Figures 1A and 1B, Paragraph [0036]; flower pot 120, tray 130) and comprising an open reservoir (can see in Figures 1A and 1B that tray 130 has open reservoir), wherein the soil compartment comprises an opening in communication with the reservoir (Paragraph [0036]; drain hole 128); 
the collection saucer comprises a second tapered sidewall (Brutsche: Figures 1A and 1B; can see that tray 130 has tapered sidewall), and when combined with the base tapered wall taught by Chen (Chen: Figure 3, Paragraph [0021], lateral wall 31 of base slightly tapered) and the saucer tapered wall taught by Brutsche, the surfaces of the first and the second tapered sidewalls are substantially coplanar;
and the soil compartment and the collection saucer are integrally formed (Abstract; tray may be incorporated integrally with a flower pot).
It would have been for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated a collection tray as taught by Brutsche to provide a designated collection area in order to avoid water/soil from spilling out into the car and surrounding area.
Regarding claim 15, Chen as modified above teaches wherein the base comprises a storage compartment with an opening exposed when the planter is removed from the base (Figure 1, Paragraph [0021]; catchment basin 33 and storage space 34, Fig 1 shows catchment basin 33 with opening exposed when pot 10 is removed).
Regarding claim 17, Chen as modified above teaches wherein the base comprises a column extending through the storage compartment, where the first connector is provided at a top of the column (Figures 1-3, Paragraph [0021]; positioning protrusion 35, top of 35 is connected to drain hole 11 on pot 10).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190054759 A1) in view of Brutsche et al. (US 20050086863 A1) as applied to claims 1 and 14 above, and further in view of Kao (US 5341596 A).
Regarding claim 6, Chen as modified above does not teach wherein the storage compartment comprises at least one divider wall separating the storage compartment into separate sections.
Kao teaches wherein a storage compartment comprises at least one divider wall separating the storage compartment into separate sections (Figure 2, Col. 2 lines 28-39; supporting ribs 12, separates base into multiple separate sections).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated the dividers taught by Kao in order to provide extra support to increase structural integrity of base and to more definitively section off storage areas within the base.
Regarding claim 16, Chen as modified above does not teach wherein the storage compartment comprises at least one divider wall separating the storage compartment into separate sections.
Kao teaches wherein a storage compartment comprises at least one divider wall separating the storage compartment into separate sections (Figure 2, Col. 2 lines 28-39; supporting ribs 12, separates base into multiple separate sections).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated the dividers taught by Kao in order to provide extra support to increase structural integrity of base and to more definitively section off storage areas within the base.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190054759 A1) in view of Brutsche et al. (US 20050086863 A1) as applied to claims 1 and 14 above, and further in view of Paramest (US 5564226 A).
Regarding claim 8, Chen as modified above does not teach wherein one of the first and second connectors is a threaded column, and the other of the first and second connectors is a threaded hole adapted to engage with the threaded column.
Paramest teaches wherein one of the first and second connectors is a threaded column (Figures 1, 2, and 4; threaded post 35), and the other of the first and second connectors is a threaded hole (Figures 1, 2, and 4; internal threaded section 36 which is connected through bud connector 38 to bottom wall 16 that holds up pot-bound roots PB) adapted to engage with the threaded column (Figures 1, 2, and 4, Col. 4 lines 5-21; seen in Figures that threaded post 35 and internal threaded section 36 engage with each other).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated the threaded attachment taught by Paramest to provide a stronger and more secure attachment to be able to withstand the movement of being in a car.
Regarding claim 18, Chen as modified above does not teach wherein one of the first and second connectors is a threaded column, and the other of the first and second connectors is a threaded hole adapted to engage with the threaded column.
Paramest teaches wherein one of the first and second connectors is a threaded column (Figures 1, 2, and 4; threaded post 35), and the other of the first and second connectors is a threaded hole (Figures 1, 2, and 4; internal threaded section 36 which is connected through bud connector 38 to bottom wall 16 that holds up pot-bound roots PB) adapted to engage with the threaded column (Figures 1, 2, and 4, Col. 4 lines 5-21; seen in Figures that threaded post 35 and internal threaded section 36 engage with each other).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the pot and base apparatus taught by Chen and incorporated the threaded attachment taught by Paramest to provide a stronger and more secure attachment to be able to withstand the movement of being in a car.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lesk (US 20040099557 A1), Sanders (US 20060277825 A1), Yang (US 20090056215 A1), Boylan (20150342129 A1), White (US 1216642 A), Wells (US 1391353 A), Luipersbek (US 1633184 A), Allderdice (US 2722779 A), Gauding (US 2964877 A), Schmid (US 3879889 A), Dziewulski (US 4224764 A), Bassett (US 4339891 A), Kim (US 4884869 A), Haw (US 5129183 A), Magee (US 5797217 A), Fan (US 6131334 A), Eakin (US 7093391 B2), and Asal (US 9155255 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642